EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Aaron Morrow on April 15, 2021.
The application has been amended as follows: 
Claims 11-15 have been canceled.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The closest prior art of record, Hentzel et al. US 2016/0244237 in view of Aviles et al. US 2014/0161940, does not disclose or reasonably suggest a capsule comprising a substantially cup shaped partition extending into a cavity from a second end face of a substantially cup shaped body opposite a first end face wherein a beverage ingredient is only in a chamber defined by the substantially cup shaped partition.  Hentzel et al. discloses disposing ingredients in both chambers (‘237, Paragraph [0087]).  Aviles et al. also discloses disposing ingredient in two separate chambers (‘940, Paragraph [0018]).  None of the prior art of record teaches the beverage ingredient being disposed only in the chamber defined by the substantially cup shaped partition.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICSON M LACHICA whose telephone number is (571)270-0278.  The examiner can normally be reached on M-F, 8:30am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/ERICSON M LACHICA/Examiner, Art Unit 1792